Case 1:21-cr-00017-JPW Document 8 Filed 01/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : Criminal No. 1:21-MJ-012
v. : (Judge Carlson)
KENELM SHIRK, . (UNDER SEAL)
Defendant. :
MOTION TO WITHDRAW WRIT

 

AND NOW, the United States of America, by its undersigned counsel, submits
the following Motion to Withdraw the Writ previously entered by this Honorable
Court by averring the following:
1. On January 27, 2021, this Honorable Court approved a Criminal
Complaint and Warrant in the above captioned matter.

Z. The defendant was previously arrested by the Pennsylvania State Police
in connection to this matter on January 22, 2021.

Be The defendant is currently being held without bail on charges in the
Court of Common Pleas.

4. The defendant is scheduled for a preliminary hearing on Tuesday,
February 2, 2021.

5. On January 28, 2021, this Honorable Court issued a Writ in this matter.

6. The Government is in the process to further reviewing the matter for
appropriate processing as well as preparation.

WHEREFORE, the Government respectfully requests and order of this Honorable

Court withdrawing the Writ issued in this matter.
Case 1:21-cr-00017-JPW Document 8 Filed 01/28/21 Page 2 of 2

Respectfully submitted,

BRUCE D. BRANDLER
Acting United States Attorney

BY: s/ Jaime M. oatinal Mame. ladies

JAIME M. KEATING _/
Assistant U.S. Attorney
PA-66726

Jaime. keating@usdoj.gov

228 Walnut Street, Suite 220
P.O. Box 11754

Harrisburg, PA 17108
Phone: (717) 221-4482

Fax: (717) 221-4493
